






Questar Employees




QUESTAR CORPORATION
LONG-TERM STOCK INCENTIVE PLAN


AWARD AGREEMENT OF TIME-BASED
RESTRICTED STOCK UNITS
This Award Agreement of Time-based Restricted Stock Units (“Award Agreement”) is
made effective as of February 18, 2015 (the “Grant Date”), by and between
Questar Corporation, a Utah corporation (the “Company”), and
____________________ (the “Grantee”), pursuant to the Company’s Long-Term Stock
Incentive Plan (the “Plan”), which is incorporated herein by this reference.
Capitalized terms that are used, but not defined, in this Award Agreement shall
have the meaning set forth in the Plan.
1.Grant of Restricted Stock Units. For good and valuable consideration, the
Company hereby awards to the Grantee Restricted Stock Units (“Restricted Stock
Units” or “Units”) for __________ shares of Common Stock upon the terms and
conditions set forth in this Agreement. Each Unit represents the right to
receive one share of Common Stock at the times and subject to the conditions set
forth in this Agreement. Notwithstanding anything to the contrary anywhere else
in this Agreement, the Units granted under this Agreement are subject to the
terms, definitions and provisions of this Agreement and the Plan; provided,
however, that in the event of any conflict between the provisions of this
Agreement and those of the Plan, the provisions of this Agreement shall control.


2.Consideration to Company. In consideration for the grant of Units provided for
in this Agreement, the Grantee agrees to continue to render services to the
Company as an employee. Nothing in this Agreement or in the Plan shall confer
upon the Grantee any right to continue in the service of the Company as an
employee or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Grantee at any
time for any reason whatsoever, with or without cause.


3.Restrictions: Units Not Transferable. The Units may not be sold, transferred,
assigned, pledged, encumbered or otherwise alienated in any manner, whether
voluntary or involuntary or by operation of law or by judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy), until the restrictions on the Units are removed and the Units are
delivered to the Grantee by issuing shares of Common Stock in the manner
described below.


4.No Rights of Stock Ownership; Dividend Equivalents. Except as otherwise
provided herein, the Grantee, as holder of the Units, shall not have any rights
of a stockholder (including without limitation the right to vote or receive
dividends or other distributions) with respect to the Units under the award
until the award is settled by the issuance of such shares of Common Stock to the
Grantee. Notwithstanding the foregoing and pursuant to Section 11(c) of the
Plan, the Grantee shall receive a dividend equivalent award (“Dividend
Equivalents”) with respect to each Unit granted pursuant to this Agreement for
all ordinary quarterly cash dividends which are paid to all or substantially all
holders of the outstanding shares of Common Stock between the Grant Date and the
date when the Unit is distributed or paid to the Grantee or forfeited. The
Dividend Equivalents award for each Unit shall be equal to the amount of cash
which is paid as a dividend on one share of Common Stock and paid to the Grantee
through the Company’s payroll system at the end of the payroll period in which
such cash dividends are actually paid to the Company’s shareholders. The payment
of Dividend Equivalents shall not be considered to be “eligible compensation,”
as such term is defined under the Company’s qualified retirement plans, unless
otherwise provided by the terms of such plans.



1

--------------------------------------------------------------------------------




5.Vesting of Restricted Stock Units. Except as otherwise provided in this
Agreement, the Units shall vest in cumulative installments on the following
dates (“Vesting Dates”), subject to the Grantee remaining continuously employed
by the Company or its Affiliates from the Grant Date until the Vesting Date:


(a)One-third of the Restricted Stock Units shall vest on _________ of the first
calendar year following the Grant Date;


(b)One-third of the Restricted Stock Units shall vest on _________ of the second
calendar year following the Grant Date; and


(c)One-third of the Restricted Stock Units shall vest on _________ of the third
calendar year following the Grant Date.


If the Vesting Date falls on a day when the New York Stock Exchange (“NYSE”) is
closed, the Vesting Date will occur on the next day that the NYSE is open. In
the event that the Vesting Date falls on a day when trading in Questar Common
Stock has been suspended, the Vesting Date will occur on the next full day after
trading resumes.
6.Forfeiture of Unvested Restricted Stock Units. If the Grantee has a voluntary
or involuntary Termination of Service for any reason other than as described
below in paragraph 7, all unvested Units to the extent not yet vested under
paragraph 5 above shall be forfeited by the Grantee without payment of any
consideration to the Grantee.


7.Removal of Restrictions.


(a)Death or Disability. If the Grantee’s Termination of Service with the Company
or its Affiliates is due to death or Disability prior to any Vesting Date, all
Units shall vest as of the date of death or Termination of Service on account of
such Disability, and all other restrictions placed on the Units shall be
removed. The Grantee, or his or her legal representatives, beneficiaries or
heirs shall then be entitled to a distribution, as provided in paragraph 9
below, of shares of Common Stock equal in number to the number of Units set
forth in paragraph 1 above.
 
(b)Double Trigger Acceleration in Connection with a Change of Control. All of
the Units shall immediately vest in full and all other restrictions placed on
the Units shall be removed if a Change of Control (as defined in the Plan)
occurs and at any time after the Change of Control and on or before the second
anniversary of the Change of Control the Grantee has a Termination of Service
(i) due to termination of employment by the Company (or its successor) without
Cause (as defined below) or (ii) due to termination of employment by the Grantee
for Good Reason (as defined below). In addition, in the event that (i) a Change
of Control occurs, and (ii) the surviving corporation or the acquiring
corporation fails to either (A) continue or assume the Units or (B) substitute
or replace the Units with or convert the Units into similar stock awards (it
being understood that similar stock awards include, but are not limited to,
awards to acquire the same consideration paid to the stockholders or the
Company, as the case may be, pursuant to the Change of Control), then all of the
unvested Units shall immediately vest in full and all other restrictions on the
Units shall be removed as of the date immediately preceding the Change of
Control.


(c)Definitions. For purposes of this Agreement:


(i)Cause. “Cause” means: (A) the willful and continued failure of the Grantee to
perform substantially the Grantee’s duties with an Employer (other than any such
failure resulting from incapacity due to physical or mental illness), following
written demand for substantial performance delivered to the Grantee by the Board
or the Chief Executive Officer of the Company; or (B) the willful engaging by
the Grantee in conduct which is materially injurious to an Employer. For
purposes of this definition, no act or failure to act on the part of the Grantee
shall be considered “willful” unless it is done, or omitted to be done, by the
Grantee without reasonable belief that the Grantee’s action or omission was in
the best interests of the Company or any Affiliate. The Company, acting through
its Board of Directors or the Chief Executive Officer, must notify the Grantee
in writing that the Grantee’s employment is being terminated for “Cause”. The
notice shall include a list of the factual findings used to sustain the judgment
that the

2

--------------------------------------------------------------------------------




Grantee’s employment has been terminated for “Cause.”


(ii)Good Reason. “Good Reason,” with respect to the Grantee’s termination of
employment, means any of the following events or conditions which occur without
the Grantee’s written consent, and which remain in effect after notice has been
provided by the Grantee to the Company of such event or condition and the
expiration of a 30 day cure period: (A) a material diminution in the Grantee’s
base compensation; (B) a material diminution in the Grantee’s authority, duties,
or responsibility; and (C) a material change in the geographic location at which
the Participant performs services. The Grantee’s notification to the Company
must be in writing and must occur within a reasonable period of time, not to
exceed 90 days, following the Grantee’s discovery of the relevant event or
condition.


8.Adjustments to Restricted Stock Units


(a)In the event of any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, grant of warrants or rights offering to
purchase Common Stock at a price materially below fair market value or other
similar corporate event affecting the Common Stock, the Committee shall adjust
the award issued hereunder in order to preserve the benefits or potential
benefits intended to be made available under this Agreement. All adjustments
shall be made in the sole and exclusive discretion of the Committee, whose
determination shall be final, binding and conclusive. Notice of any adjustment
shall be given to the Grantee.
(b)Notwithstanding Section 8(a), if there shall occur a merger, consolidation or
plan of exchange involving the Company pursuant to which the outstanding shares
of Common Stock of the Company are converted into cash or other stock,
securities or property, or a sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
the assets of the Company, the Board may provide that any unvested Units shall
be converted into, replaced with or have substituted therefore (i) restricted
stock units for stock of the surviving or acquiring corporation in the
applicable transaction, with the amount and type of shares subject thereto to be
conclusively determined by the Committee or the Board, taking into account the
relative values of the companies involved in the applicable transaction and the
exchange rate, if any, used in determining shares of the surviving corporation
to be held by the former holders of the Company’s Common Stock following the
applicable transaction, and disregarding fractional shares or (ii) other similar
stock awards (it being understood that similar stock awards include, but are not
limited to, awards to acquire the same consideration paid to the stockholders or
the Company, as the case may be, pursuant to the transaction).


9.Distribution of Units upon Vesting.


(a)Upon each Vesting Date (or date of death, Disability or upon vesting pursuant
to Section 7(b), if earlier), the Units shall be settled and distributed by
issuing one share of Common Stock of the Company for each Unit that vests on
such date (or substitute securities or consideration if Section 8 is
applicable), subject to the terms and provisions of the Plan and this Agreement.
Upon satisfaction of any required tax or other withholding obligations as set
forth in paragraph 10 below, the shares of Stock will be issued to the Grantee
(as evidenced by the appropriate entry in the books of the Company or a duly
authorized transfer agent of the Company) as soon as practicable after the
vesting date, but in any event, within the period ending on the later to occur
of the date that is two and a half (2½) months from the end of the tax year that
includes the applicable vesting date.


(b)Any fractional share shall be distributed in cash in an amount equal to the
value of such fractional share determined based on the Fair Market Value as of
the date immediately prior to such distribution.


(c)The time of distribution of the Units under this Agreement may not be changed
except as may be permitted by the Committee and in accordance with Section 409A
of the Code and the applicable Treasury Regulations promulgated thereunder.


10.Tax Withholding.



3

--------------------------------------------------------------------------------




(a)General. The Grantee is ultimately liable and responsible for all taxes owed
by the Grantee in connection with the award of Units, vesting of Units, issue
and sale of Stock regardless of any action the Company or any of its affiliates
takes with respect to any tax withholding obligations that arise in connection
with the Plan. Neither the Company nor any of its affiliates makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant or vesting of Units awarded or the subsequent sale of
any of the shares of Stock. The Company and its affiliates do not commit and are
under no obligation to structure the Award to reduce or eliminate Participant's
tax liability.


(b)Payment of Withholding Taxes. The Company shall be entitled to withhold in
cash or deduct from other compensation payable to the Grantee any sums required
by federal, state or local tax law to be withheld with respect to the vesting,
distribution or payment of the Units. In satisfaction of the foregoing
requirement upon distribution or payment of the Units, whenever the Company
makes distributions of Restricted Stock Units in shares of Common Stock, the
Company shall withhold shares of Common Stock otherwise issuable in such
distributions having a Fair Market Value equal to the sums required to be
withheld.
 
11.Miscellaneous


(a)Conditions to Issuance of Stock Certificates. Shares of Common Stock which
are distributed in settlement of Units may be either previously authorized but
unissued shares or issued shares which have then been reacquired by the Company.
Such shares of Common Stock shall be fully paid and nonassessable. The shares of
Common Stock issued pursuant to this Agreement shall be held in book entry form
and no certificates shall be issued therefor; provided, however, that
certificates may be issued for shares of Common Stock issued pursuant to this
Agreement at the request of the holder and in accordance with the charter and
bylaws of the Company, as amended or supplemented from time to time. The Company
shall not be required to issue such shares in book entry or certificated form
prior to fulfillment of all of the following conditions:


(i)The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;


(ii)The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and


(iii)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable.


The Company will use commercially reasonable efforts to satisfy all of the
foregoing conditions on or prior to the date when any distribution or payment of
the Units is to be made to the Grantee pursuant to this Agreement (and, if any
of the foregoing conditions remain unsatisfied as of such date, the Company will
use commercially reasonable efforts to satisfy such conditions as promptly as
reasonably practicable).
In the event that the Company delays a distribution or payment in settlement of
Units because it reasonably determines that the issuance of shares of Common
Stock in settlement of the Units will violate Federal securities laws or other
applicable law, such distribution or payment shall be made at the earliest date
at which the Company reasonably determines that the making of such distribution
or payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii). The Company shall not delay any payment if such
delay will result in a violation of Section 409A of the Code.
(b)Notices. Any notice to be given by the Grantee under the terms of this
Agreement shall be addressed to the Corporate Secretary of the Company (or, in
the event that the Grantee is the Corporate Secretary of the Company, then to
the Company’s Chairman of the Board). Any notice to be given to the Grantee
shall be addressed to him at his home address on record with the Company. By a
notice given pursuant to this Section, either party may hereafter designate a
different address for notices to be given to him. Any notice which is required
to be given to the

4

--------------------------------------------------------------------------------




Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this Section.
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon personal delivery or upon deposit in the United
States mail by certified mail, with postage and fees prepaid, addressed as set
forth above or upon confirmation of delivery by a nationally recognized
overnight delivery service.
    
(c)Conformity to Securities Laws. The Grantee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3) and to such approvals by any listing, regulatory or
other governmental authority as may, in the opinion of counsel for the Company,
be necessary or advisable in connection therewith. To the extent permitted by
applicable law, the Plan, this Agreement and the Units shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations,
provided, however, that no such amendment shall, without the written consent of
the Grantee, impair any rights or benefits of the Grantee under this Agreement.


(d)Amendments. This Agreement may only be amended upon approval of the Committee
and if such Amendment is in writing and signed by a duly authorized officer of
the Company and the Grantee.


(e)Governing Law. This Agreement shall be administered, interpreted and enforced
under the internal laws of the State of Utah without regard to conflicts of laws
thereof.


(f)Unfunded, Unsecured Obligations. The obligations of the Company under the
Plan and this Agreement shall be unfunded and unsecured, and nothing contained
herein shall be construed as providing for assets to be held in trust or escrow
or any other form of segregation of the assets of the Company for the benefit of
the Grantee or any other person or persons to whom benefits are to be paid
pursuant to the terms of the Plan or this Agreement. The interest of the Grantee
or any other person hereunder shall be limited to the right to receive the
benefits as set forth herein. To the extent that the Grantee or any other person
acquires a right to receive benefits under the Plan or this Agreement, such
rights shall be no greater than the right of an unsecured general creditor of
the Company.








The parties have executed this Agreement as of the day and year first above
written.




GRANTEE
 
QUESTAR CORPORATION
 
 
By
 
 
 
 
Ronald W. Jibson
President & CEO




5